Order entered March 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01294-CV

                               TOM KARTSOTIS, Appellant

                                              V.

        RICHARD L. BLOCH, INDIVIDUALLY AND AS A TRUSTEE OF THE
        RICHARD AND NANCY BLOCH FAMILY TRUST, ET AL., Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-04489

                                          ORDER
       We GRANT the motion of Vielica Dobbins, Official Court Reporter for the 134th

Judicial District Court of Dallas County, Texas, for an extension of time to file the reporter’s

record. The reporter’s record shall be filed by MARCH 20, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE